            Case 1:20-cv-00540-RDM Document 23 Filed 12/11/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                   )
 JASON LEOPOLD, et al.,                            )
                                                   )
                        Plaintiffs,                )
                                                   )
        v.                                         ) Civil Action No. 1:20-cv-00540 (RDM)
                                                   )
 U.S. DEPARTMENT OF JUSTICE,                       )
                                                   )
                        Defendant.                 )
                                                   )
                                                   )

                                      JOINT STATUS REPORT

        Pursuant to the Court’s November 11, 2020 minute order, Plaintiffs Jason Leopold and

Buzzfeed, Inc. (Plaintiffs), and Defendant Department of Justice provide the following update:

       1.       On July 13, 2020, the Court ordered Defendant to “perform searches and provide

Plaintiffs with all responsive, nonexempt records (1) from the first EOUSA custodian on or

before August 3, 2020; (2) from the second EOUSA custodian on or before August 24, 2020; (3)

from the remaining EOUSA custodians on or before September 23, 2020.”

       2.       The Court further ordered that OIP should search for responsive records on or

before July 31, 2020.

       3.       The Parties agreed that OIP would produce responsive records it had located

using methods that did not require remote searching of electronic records by August 12, 2020.

       4.       OIP completed its electronic search on July 28, 2020. The search identified

approximately 1,500 documents and approximately 2,800 items that require review for

responsiveness and deduplication. “Documents” include individual emails, computer files, and

calendar items, while “items” additionally include attachments to emails. In the parties’
            Case 1:20-cv-00540-RDM Document 23 Filed 12/11/20 Page 2 of 4




September 4, 2020, Joint Status Report, OIP proposed making an interim response on or before

October 2, 2020. OIP also proposed making an additional interim response on or before

November 2, 2020, in which it would endeavor to produce as many of the remaining responsive

records as possible. OIP also proposed that if it could not complete its response by November 2,

2020, it would make one final response on December 4, 2020.

       5.       On August 3, 2020, EOUSA produced 72 of 224 responsive pages from its first

custodian.

       6.       By letter dated August 12, 2020, OIP produced 156 pages, including all but two

pages responsive to the request in this case that it had located using methods that did not require

remote searching of electronic records, as well as certain records located in response to the

Plaintiffs’ FOIA request at issue in Leopold v. DOJ, No. 20-cv-741-CRC (D.D.C).

       7.       On August 24, 2020, EOUSA produced 38 of 59 responsive pages from its second

custodian.

       8.       On September 23, 2020, EOUSA produced 84 of 110 responsive pages from its

remaining custodians.

       9.       On October 5, 2020, OIP produced 76 pages responsive to the request in this case

and/or Plaintiffs’ FOIA request at issue in Leopold v. DOJ, No. 20-cv-741-CRC (D.D.C).

       10.      On November 2, 2020, OIP produced 137 pages responsive to the request in this

case and/or Plaintiffs’ FOIA request at issue in Leopold v. DOJ, No. 20-cv-741-CRC (D.D.C).

       11.      On December 4, 2020, OIP produced 105 pages responsive to the request in this

case and/or Plaintiffs’ FOIA request at issue in Leopold v. DOJ, No. 20-cv-741-CRC (D.D.C).

       12.      On December 10, 2020, OIP produced 108 pages responsive to the request in this

case and/or Plaintiffs’ FOIA request at issue in Leopold v. DOJ, No. 20-cv-741-CRC (D.D.C).




                                                -2-
         Case 1:20-cv-00540-RDM Document 23 Filed 12/11/20 Page 3 of 4




        13.    As of OIP’s December 10, 2020 production, Defendants have completed

production of all responsive material located pursuant to searches conducted to date. However,

while processing the material already produced, OIP located a lead that additional potentially

responsive materials may exist in another medium. OIP will confer with Plaintiffs on their

interest in a supplemental search to locate any such potentially responsive materials.

Subsequently, and after Plaintiffs have had a chance to review the previous productions, the

parties shall meet and confer regarding what, if any, further proceedings in this case are

necessary.

        14.    The parties propose filing an additional joint status report on or before January 8,

2021.


Dated: December 11, 2020                      Respectfully submitted,

                                              /s/ Joshua Burday
                                              Matthew Topic, IL0037
                                              Joshua Burday, IL0042
                                              Merrick Wayne, IL0058
                                              LOEVY & LOEVY
                                              311 North Aberdeen, 3rd Floor
                                              Chicago, IL 60607
                                              312-243-5900
                                              foia@loevy.com

                                              Counsel for Plaintiffs

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General
                                              Civil Division

                                              ELIZABETH J. SHAPIRO
                                              Deputy Branch Director
                                              Civil Division, Federal Programs Branch

                                              /s/ Christopher M. Lynch
                                              CHRISTOPHER M. LYNCH
                                              (D.C. Bar No. 1049152)
                                              Trial Attorney

                                                -3-
Case 1:20-cv-00540-RDM Document 23 Filed 12/11/20 Page 4 of 4




                           U.S. Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L. St., N.W.
                           Washington, D.C. 20005
                           Telephone: (202) 353-4537
                           Facsimile: (202) 616-8470
                           Email: Christopher.M.Lynch@usdoj.gov

                           Counsel for Defendant




                             -4-
